Citation Nr: 1734165	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  12-32 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a service connection claim for bilateral hearing loss, and if so, whether service connection is warranted.

2.  Whether new and material evidence has been received to reopen a service connection claim for tinnitus, and if so, whether service connection is warranted.

3.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

4.  Entitlement to a disability rating in excess of 20 percent for diabetes mellitus, type II (DM II).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to September 1968.  Unfortunately, he died in January 2014.  The appellant is the surviving spouse of the Veteran.

This appeal is before the Board of Veterans' Appeals (Board) from a February 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which continued a 50 percent disability rating for PTSD and a 20 percent disability rating for DM II, and denied service connection for bilateral hearing loss and tinnitus based on no new and material evidence.

As noted above, the Veteran died in January 2014, after certification of the appeal.  In September 2010, the Veteran filed his petition to reopen his service connection claims for bilateral hearing loss and tinnitus, and filed his increased rating claims for PTSD and DM II.  In a February 2012 rating decision, the RO denied to reopen his hearing loss and tinnitus claims for lack of new and material evidence, and continued the 50 percent rating for PTSD and the 20 percent rating for DM II.  The Veteran submitted a Notice of Disagreement in March 2012 and a VA Form 9 in November 2012 before his death in January 2014.

In January 2014, the RO received the appellant's VA Form 21-534EZ, Application for Dependency and Indemnity Compensation, Death Pension, and/or Accrued Benefits, which is also construed as a request to be a substitute claimant in the Veteran's pending claims.  The appellant also submitted a VA Form 21-0847, Request for Substitution of Claimant Upon Death of Claimant, in October 2014.

In June 2017, the RO addressed the Veteran's request for substitution and substituted the appellant in accordance with the provisions of 38 U.S.C.A. § 5121A (West 2014).  The appellant is appropriately recognized as the substitute-claimant to continue adjudication of the Veteran's claims.  38 U.S.C.A. § 5121A.  As noted, the Veteran died in January 2014, after having filed his claims.  See Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is necessary in this case in order to schedule a videoconference hearing.

In the Veteran's November 2012 VA Form 9, he requested a videoconference hearing.  Unfortunately, he passed away before one could be scheduled.  As the appellant has since been accepted and acting as a substitute in the Veteran's claims, she is now entitled to attend the hearing in his place.  In an August 2017 Motion to Remand, the appellant's representative confirmed the appellant's desire for a videoconference hearing.  She specifically requested a videoconference hearing in October 2017 from the Jacksonville RO.



Accordingly, the case is REMANDED for the following action:

At the earliest available opportunity, schedule the appellant for a videoconference hearing before a Veterans Law Judge of the Board, and attempt, if at all possible, to accommodate the appellant's request for an October 2017 hearing at the Jacksonville RO.  Notify the appellant and her representative of the date, time, and location of this hearing, and put a copy of this letter in the claims file.

Once she has been afforded this requested hearing, or in the event she withdraws his hearing request or fails to appear for the proceeding, the file should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




